DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.
Amendments to the claims are acknowledged. Claims 36-39 are new.
Claims 1-23, 26, 31, 32, and 35 are cancelled. 
Claims 24-25, 27-30, 33, 34 and 36-39 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 06/012,228 filed 06/13/2014 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/02/2021 has been considered in full by the examiner. 
Claim Rejections - 35 USC § 101
The instant rejection is maintained and modified in view of Applicant’s amendments.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s);
Generating a set of properties of a sample associated with a set of initial data vectors, as in claims 24 and 36;
Identifying a subset of initial data vectors having an associated item of additional data including a selected property, as in claims 24 and 36;
Generating a set of mass spectrometry peaks by performing peak identification on the subset of initial data vectors, as in claims 24 and 36;
Querying the mass spectrometry peaks against a database of mass spectra from molecular compounds, as in claims 24 and 36;

Grouping or selecting a number of initial data vectors according to one or more properties of the sample, as in claim 25;
Processing by validating grouped initial data vectors, as in claim 25;
Claims 37-38 are drawn to characterizing the data that is assigned to the collected data vectors. Data however is abstract and characterization of abstract data is not a practical application. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
In BASCOM (decision, connecting par. pages 12-13), the court decision pointed to Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”)
Step 2A: Consideration of Practical Application
	The MPEP 2106.04(d) describes the integration of a judicial exception into a practical application as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant apply, rely on, or use the judicial exception. The claims recite providing information representative of a molecular compound which is merely an output of data and is extra-solution activity as described in MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
The claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

The claims further recite the “additional elements” of enzymatically, physically or chemically treating the sample, as in claims 33-34 and 39. However, enzyme digestion of proteins before MS is well known, routine and conventional as taught by at least Ward et al. (US 2016/0139151, par. 0106); Berntenis (US 2008/0281847; par. 0003); and Lyng et al. (US 2015/0018242; par. 0098).
Furthermore, MPEP 2106.05(g) sets forth that the step of data gathering is insignificant extra solution activity when carried out by routine, conventional and well understood methods. Data that is analyzed must initially come from some form of physical measurement so including such physical measurement which is routine does not transform the claim into statutory subject matter. Collecting data by physical measurements is not a practical application of the recited abstract idea as the abstract idea is not “applied” to the physical process.  Mass spectrometry data gathering is well known and does not impose meaningful limitations on the recited abstract idea steps. 
Regarding searching a computerized database, database searching is also routine, conventional and well understood.

Other elements of the method include a “processing” step which implies the use of a processor, a database, and storage and processor are a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 6/02/2021 have been fully considered but they are not persuasive.
Applicants argue that the claimed process works in conjunction with a particular machine, i.e. a mass spectrometer and that the method is performed on data from a mass spectrometer.
In response, Applicants are arguing limitations not recited in the claims. The claims do not recite a method that “works in conjunction with” a mass spectrometer. extra solution activity as described in MPEP 2106.05(g).
Applicants argue that the claims recite concrete, technology specific steps that do not monopolize any abstract idea.
In response, evaluating specificity of steps that read on either a mental process or mathematical concepts is not an analysis performed during the Two Step analysis outlined in MPEP sections 2106.04 and 2106.05. When it is concluded that the claims are directed to an abstract idea that is not integrated into a practical application, and does not recite additional elements that add significantly more, the claim(s) do not meet the criteria for patentability under MPEP sections 2106.04 and 2106.05.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 24-35 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 37 recites “the tissue,” “the administered drug,” “the dosage of the drug,” “the time after administration of the drug,” the age or sex of the patient,” or “the sample preparation.” Claim 37 lack antecedent basis support for these limitations in the claim. It is not clear what is being referred to by “the tissue,” “the administered drug,” “the dosage of the drug,” “the time after administration of the drug,” the age or sex of the patient,” or “the sample preparation” because claim 36 from which 37 depends does not recite these additional data items. It is suggested that Applicants remove “the.”

Claim Rejections - 35 USC § 103
The following rejection is necessitated by Applicant’s amendments.
	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 24-25, 27-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (WO 2013/149963 published 10/10/2013; IDS 12/12/2016 item 6) and further in view of Sharma et al. (Molecular and Cellular Proteomics, vol. 11 (2021) pages 824-831; IDS 12/12/2016 item 6).
Zubarev et al. teach a method of quantifying analytes from mass spectral data (Abstract). 
Zubarev et al. teach obtaining a set of mass spectral data (page 4, lines 27-31 and page 11, lines 23-28)(i.e. initial data representing a test of an individual sample by mass spectrometer); Zubarev et al. teach mass spectra in Figure 9B as abundance versus m./z and in Figure 8 as Abundance versus Time, which makes obvious receiving data vectors when the spectra are represented with a data array.
Zubarev et al. teach determining apparent abundances and determining localized neighboring analytes (page 5, lines 1-5) which makes obvious receiving one or more items of additional data associated with the initial data vectors and generating a set of properties of samples associated with the initial data vector.
Zubarev et al. make obvious providing a visual representation of properties wherein Zubarev et al. teach a table of peptides (Table 4, page 51) and spectra.
Zubarev et al. teach (page 12, lines 9-33) using MS/MS peak patterns (i.e. identifying a subset of initial data vectors and generating a set of mass spectrometric peaks by performing a peak identification operation) to match the MS/MS peak patterns with those of known analytes or theoretical patterns contained in the database; Zubarev 
Zubarev et al. teach identifying localized neighboring analytes “n” (page 17-18, connecting paragraph) which are a group of neighboring peptides corresponding to a target peptide (page 35, lines 16-20), wherein the target peptide reads on being the “one or more properties of the sample.”
Zubarev et al. teach repeating the method for as many target analytes as desired (page 24, line 27-28) which makes obvious validation of processed initial vectors.   
Zubarev et al. teach spiking samples with internal standards that have the same chemical structure as some analytes (page 2, lines 26-29)(i.e. chemically treating the sample).
Zubarev et al. do not explicitly teach “data vectors” and providing a visual representation to a human user so that the user can selected a property.
Sharma et al. teach a mass spectrometry (MS) proteomics data management platform with file formats for MS data including tables (i.e. arrays which are analogous to vectors)  for data representation (page 825, col. 2, par. 3) and options for viewing output (page 825, col. 1, line 12-15) which allow tables to be displayed (page 825, col. 2, par. 3).

Sharma et al. teach a viewer interface for presenting a visual representation of MS experiment data (Figure 4) and allows a human user to make selections from the experimental data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teaching of Zubarev et al. for quantifying analytes from mass spectral data by MS analysis of spectra with the teaching of Sharma et al. for a MS data management platform which allows users to store data as tables in files and view and interact with the MS data through a visual interface.  Sharma et al. provide motivation by teaching that their platform allows for experimental annotation, organization and searchability of the MS data (Abstract). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Zubarev et al. and Sharma et al. because both are concerned with MS data analysis. 
Applying the KSR standard of obviousness to Zubarev et al. and Sharma et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Zubarev et al. and Sharma et al. to arrive at the predictable result of the instant claims drawn to receiving MS data and additional data represented as tables for viewing and selecting of sample properties that are then used to search a database for a compound. Such a combination is merely a "predictable use 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631